internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp 4-plr-107640-02 date date parent sub a sub b sub c llc1 llc2 llc3 sub a llc sub b llc plr-107640-02 sub c llc business a business b business c acquirer a b c d e year date u date v date w date x date y state a dear this letter responds to your date request for rulings regarding certain federal_income_tax consequences of a partially completed and proposed transaction the information submitted in that request and in later correspondence is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials plr-107640-02 submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process summary of facts publicly traded parent is the common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return parent is a registered_holding_company under the public_utility holding_company act of puhca parent conducts indirectly several businesses including business a business b and business c parent wholly owns llc llc2 and llc3 in year parent formed sub a to acquire a facility engaged in business b the adjusted_basis of sub a’s depreciable_property is approximately dollar_figurea consisting entirely of sec_1245 property within the meaning of sec_1245 of the internal_revenue_code on date u parent acquired sub c and as a result became a registered_holding_company under puhca prior to the completion of step i below sub c was a holding_company that indirectly conducted business a through several wholly owned subsidiaries and business c through wholly owned sub b sub b conducts business c directly and through several wholly owned subsidiaries the sub b subsidiaries sub c owes approximately dollar_figureb to a sub b subsidiary the sub c payable the adjusted tax basis of the assets owned by sub b and the sub b subsidiaries inclusive of the sub c payable is approximately dollar_figurec in connection with parent’s acquisition of sub c the securities_and_exchange_commission the sec in a date v order the date v sec order required parent to sell sub b and the sub b subsidiaries within three years of the date of the date v sec order in order to comply with sec_11 of puhca which limits a registered_holding_company to ownership of a single integrated public_utility system and to such nonutility businesses as are reasonably incidental or economically necessary or appropriate to the operation of the integrated system in order to comply with the date v sec order parent and sub c entered into a purchase agreement with acquirer purchaser pursuant to the purchase agreement sub c llc as successor to sub c will sell sub b and the sub b subsidiaries to purchaser in a transaction as described below on date w parent applied for a supplemental order from the sec which was subsequently amended on date x the date x sec order requesting an order that i the sale of sub b and the sub b subsidiaries in the manner described below complies with the date v sec order and ii approving as necessary and appropriate to effectuate sec_11 of puhca the use of the cash proceeds received by sub c llc to repay the sub c payable and a portion of parent’s existing debt securities and the assumption by purchaser of the sub b and sub b subsidiaries liabilities the sec plr-107640-02 issued the date x sec order on date x proposed transaction in order to comply with the date v sec order parent has proposed and partially completed the following transaction i on date y sub c was converted from a state a business_trust into a state a limited_liability_company by merging sub c into sub c llc a state a limited_liability_company owned percent by parent and percent by llc ii sub a will convert from a corporation into a limited_liability_company the sub a llc by merging sub a into sub a llc parent will wholly own sub a llc iii certain sub b subsidiaries will be converted from corporations into limited_liability companies each of such limited_liability companies the sub b subsidiary llcs will be wholly owned directly or indirectly through another sub b subsidiary llc by sub b iv immediately after step iii sub b will convert to a limited_liability_company the sub b llc that will be wholly owned by sub c llc v parent will elect by checking the box pursuant to sec_301_7701-3 to change the classification of llc and llc for federal_income_tax purposes from disregarded entities to associations taxable as corporations following the election parent will own no assets directly other than the stock of its subsidiaries including llc and llc which will be treated as corporations and the membership interests in sub a llc sub c llc llc and several other disregarded limited_liability companies the other disregarded llcs sub c llc will own no assets directly other than the stock of its subsidiaries and all of the interests of sub b llc vi shortly after completion of step v parent will cause sub c llc to sell all of the membership interests in sub b llc to purchaser for i dollar_figured ii approximately dollar_figureb in respect of the sub c payable iii the amount of sub b llc’s cash on the closing date and iv the assumption of approximately dollar_figuree of sub b llc’s liabilities vii parent will use the cash proceeds from the sale of sub b llc to repay the sub c payable and to retire parent securities within two years after the closing date of the sale representations parent has made the following representation in connection with the proposed transaction plr-107640-02 a parent is a registered_holding_company as defined in sec_2 of puhca and sec_1083 of the code b none of llc sub c llc sub b llc the sub b subsidiary llcs or sub a llc will elect to be treated as an association_taxable_as_a_corporation under sec_301_7701-3 c the conversions of sub a sub b sub c and each of the sub b subsidiaries that will be converted from corporations to limited_liability companies constitute tax free liquidations to the liquidating corporations under sec_337 and to their parent distributee under sec_332 d sub a is the owner of the sub a facility for federal_income_tax purposes and is entitled to claim depreciation_deductions with respect thereto e the sale of the interests in sub b llc to purchaser will close within the three year period prescribed in the date v sec order f parent will timely and accurately file a form_982 with its federal_income_tax return for the taxable_year in which the sale of sub b llc occurs rulings provided that the date x sec order becomes final in substantially the form submitted and based solely on the information submitted and the representations set forth above we rule as follows sub a llc llc sub c llc sub b llc and each of the sub b subsidiary llcs will be disregarded as entities separate from parent no gain will be recognized by parent indirectly through sub c llc upon the sec required sale of all of the membership interests in sub b llc to acquirer as described above sec_1081 parent will reduce the basis of its property in accordance with sec_1082 assuming parent’s adjusted_basis in the depreciable_property held by sub a llc exceeds the amount of gain on the sale of sub b llc that is deferred under sec_1081 parent will be required to write down the adjusted_basis of each item of depreciable_property owned by sub a llc and the other disregarded llcs by the percentage obtained by dividing the amount of gain deferred under sec_1081 on the sale of sub b llc by the aggregate adjusted_basis of all the depreciable_property owned by sub a llc and the other disregarded llcs sec_1082 pursuant to sec_1_1245-4 gain will be recognized by parent under plr-107640-02 sec_1245 in the amount by which the basis_of_property other than sec_1245 property is reduced pursuant to the application of sec_1082 caveats no opinion is expressed about the tax treatment of the proposed transaction under any other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular no opinion is expressed on i whether the conversions described in representation c qualify under sec_332 and sec_337 or ii whether sub a is the owner of the sub a facility as described in representation d procedural statements this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent each taxpayer involved in this transaction should attach a copy of this ruling letter to the taxpayer’s federal_income_tax return for the taxable_year in which the transaction covered by this letter is completed under a power_of_attorney on file in this office a copy of this letter is being sent to the taxpayer and an additional authorized representative sincerely lewis k brickates acting branch chief branch office of associate chief_counsel corporate
